DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 06/08/2022 in which claims 1-19 and 21-30 are pending. Claim 20 was cancelled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 06/08/2022 with respect to amended independent claims 1, 16 and dependent claims 8 and 10 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1 and 16 have not overcome the claim rejections as shown below.
Claims 1-19 and 21-30 are pending. 
Claim 20 was cancelled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Cirik fails to teach or suggest a first wireless node “determining, based on detecting a first synchronization signal block (SSB) from a second wireless device, resources for sending an indication of interference coordination to the second node”, because “the cited portions of Cirik describe communications between a BS (e.g. a node) and a UE, not between a first node and a second node as claimed”. Applicant further argues that “Cirik is silent regarding a first node detecting an actual SSB from a second node, let alone determining resources for sending an interference coordination indications based on a detected SSB”.
Examiner respectfully disagrees. You discloses in paragraph [0157] that an IAB node follows the same process as a UE in order to establish a connection to a parent node, where SSB/CSI-RS based RRM measurements is the start point of IAB node discovery and measurement. This indicates that a UE is comparable to a IAB node and SSB detection is part of the IAB node discovery and measurement. You further discloses in paragraphs [0300]-[0301] that an IAB node transmits the SSB via distinguished allocated resources to another node to discover and measure each other. Therefore, You discloses “determining resources for sending an indication of interference coordination to a second wireless node”. However, You does not explicitly disclose performing the determination of resources based on detecting a first synchronization signal block (SSB) from a second wireless device.
Cirik discloses in paragraph [0093] that a base station comprises a node with wireless capabilities to transmit and receive signals (“the term “base station” may comprise one or more of: a base station, a node, a Node B, a gNB, an eNB, an ng-eNB, a relay node (e.g., an integrated access and backhaul (IAB) node), a donor node (e.g., a donor eNB, a donor gNB, etc.), an access point (e.g., a WiFi access point), a computing device, a device capable of wirelessly communicating, or any other device capable of sending and/or receiving signals”), and the wireless comprises a node with wireless capabilities to transmit and receive signals (“the term “wireless device” may comprise one or more of: a UE, a handset, a mobile device, a computing device, a node, a device capable of wirelessly communicating, or any other device capable of sending and/or receiving signals”). Thus, Cirik discloses communications between a first wireless node and a second wireless node.
Cirik further discloses that the RA preamble is transmitted via the RACH occasion which is determined based on the indicated SSB index (Cirik, [0157], Fig. 26, [0458], [0466]). The SSB index is used to identify a group of RACH occasions (resources). Cirik recites in paragraph [0107] “A wireless device may assume that one or more SS/PBCH blocks transmitted with a same block index may be quasi co-located, for example, with respect to Doppler spread, Doppler shift, average gain, average delay, and/or spatial Rx parameters”. Cirik shows in Fig. 9A and paragraph [0126] that the wireless device receives SS blocks from the base station. Cirik discloses in paragraphs [0155]-[0157] the wireless device selects a random access preamble index corresponding to a selected SS block if at least one of the SS blocks with an RSRP above a first RSRP threshold amongst associated SS blocks is available. Cirik’s Fig. 26 shows an example of multiple active BWP operations, where multiple active BWPs increases interference mitigation (Cirik, [0004], [0035], Fig. 26, [0250] ln 1-6).
Therefore, the identification of RACH occasions (resources) to send the RA preamble is performed based on SSBs with the same index, which are received and measured by the wireless device. Cirik discloses detecting the SSB from a second node and sending the indication based on the detected SSB.

Regarding amended independent claim 16, Applicant argues that Cirik fails to teach or suggest “detecting an indication of interference coordination sent from a second wireless node” and that “the indication is sent from the second wireless node using resources of at least one first random access channel (RACH) occasion associated with a first SSB of the SSBs” because “Cirik describe communications between a BS (e.g. a node) and a UE, not between a first node and a second node as claimed” and “Cirik fails to disclose a first node detecting an indication of interference coordination from a second node sent on resources of a RACH occasion, let alone that the resources used to send the indication are resources of a RACH occasion associated with an SSB transmitted by the first node”.
Examiner respectfully disagrees. As discussed in the Office Action mailed on 03/25/2022, the feature “detecting an indication of interference coordination sent from a second wireless node” is disclosed by the prior art of You. As discussed above in regards to claim 1, Cirik discloses in paragraph [0093] that a base station comprises a node with wireless capabilities to transmit and receive signals and the wireless comprises a node with wireless capabilities to transmit and receive signals. Thus, Cirik discloses communications between a first wireless node and a second wireless node.

Cirik shows in Fig. 26 that the base station receives the RA preamble from the wireless device sent on a RACH occasion identified from a group of RACH occasions (resources) (Cirik, [0157], Fig. 26, [0458], [0466]). Cirik further discloses that the RA preamble is transmitted via the RACH occasion which is determined based on the indicated SSB index. Cirik shows in Fig. 9A and paragraph [0126] that the base station transmits SS blocks in multiple beams to the wireless device. Cirik discloses in paragraphs [0155]-[0157] the wireless device selects a random access preamble index corresponding to a selected SS block if at least one of the SS blocks with an RSRP above a first RSRP threshold amongst associated SS blocks is available. Cirik’s Fig. 26 shows an example of multiple active BWP operations, where multiple active BWPs increases interference mitigation (Cirik, [0004], [0035], Fig. 26, [0250] ln 1-6).
Thus, Cirik discloses the feature “the indication is sent from the second wireless node using resources of at least one first random access channel (RACH) occasion associated with a first SSB of the SSBs” because a RACH occasion identified from a group of RACH occasions (resources) is used to send the RA preamble from the wireless device based on SSBs with the same index, which are received and measured by the wireless device.

Regarding dependent claim 8, Applicant argues that You in view of Cirik fails to disclose that “the indication is implicitly sent via at least one of: the identified at least one first RACH occasion; or the resources used to send the indication”, because You fails to disclose implicitly sending an indication, let alone that the indication is implicitly sent via a RACH occasion or resources used to send the indication.
Examiner respectfully disagrees. You recites in paragraph [0301] “the access SSB and the backhaul SSB may be distinguished from each other by allocated resources and included information”. The backhaul SSB is distinguished by its allocated resources and included information. The backhaul SSB is implicitly sent via resources used to send the indication since the allocated resources are used to distinguish the corresponding backhaul SSB.

Regarding dependent claim 10, Applicant argues that You in view of Cirik, Kim and Yoon fails to disclose that “the indication is sent via at least one of a root index, cyclic shift, preamble length, numerology, or timing of the RACH preamble format” because Yoon fails to disclose sending an indication of interference coordination, let alone that such indication is sent via at least one of a root index, cyclic shift, preamble length, numerology, or timing of the RACH preamble format.
Examiner respectfully disagrees. As discussed in the Office Action mailed on 03/25/2022, the prior art of Kim discloses that the UE transmits a RACH preamble in order to perform an interference cancellation procedure (Kim, [0058], Fig. 7, [0071]-[0073], [0076]). Kim discloses that the transmission power of the RACH preamble is based on a preamble format. However, Kim does not disclose that the RACH preamble is sent via at least one of a root index, cyclic shift, preamble length, numerology, or timing of the RACH preamble format. 
The prior art of Yoon discloses in paragraph [0178] that the RACH preamble is transmitted according to the RACH preamble configuration on an RACH resource associated with a specific SS block. The RACH preamble configuration includes a preamble format, a root sequence index, sequence length, cyclic shift unit, length NRA, etc. Thus, the teachings of Kim regarding the RACH preamble used for an interference cancellation procedure in combination with the teachings of Yoon regarding the RACH preamble transmitted according to a preamble format, a root sequence index, sequence length, cyclic shift unit, length NRA, etc., discloses the features disclosed in claim 10.

Therefore, based on the prior arts and responses discussed above, the amended independent claim 1, dependent claims 8 and 10 are rendered unpatentable. Independent claim 16 recites similar distinguishing features as claim 1 presented above, therefore is rendered unpatentable for at least the same reasons as independent claim 1. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 15-19, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0229271), hereinafter “You” in view of Cirik et al. (US 2019/0357262), hereinafter “Cirik”.

As to claim 1, You teaches a method for wireless communication by a first wireless node (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], an IAB node communicating with other IAB nodes), comprising: 
determining resources for sending an indication of interference coordination to the second wireless node (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], an IAB node transmits a SSB for backhaul discovery to another IAB to discover each other and to measure each other. The SSB for backhaul is transmitted by the IAB node using a backhaul SSB transmission resource. The SSB for backhaul is distinguished based on its allocated resource and included information); and 
sending the indication to the second wireless node using the determined resources, as part of an interference coordination procedure (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], an IAB node transmits a SSB for backhaul discovery to another IAB to discover each other and to measure each other. The SSB for backhaul is transmitted by the IAB node using a backhaul SSB transmission resource. The SSB for backhaul is distinguished based on its allocated resource and included information. [0158], The discovery is used for avoiding collision between IAB nodes. [0205], [0212], [0217]-[0219], cross-link interference on backhaul links between IABs is mitigated, where discovery signals are used to synchronize between IABs).

You teaches the claimed limitations as stated above. You does not explicitly teach the following underlined features: regarding claim 1, determining, based on detecting a first synchronization signal block (SSB) from a second wireless node, resources for sending an indication of interference coordination to the second wireless node.

However, Cirik teaches determining, based on detecting a first synchronization signal block (SSB) from a second wireless node, resources for sending an indication of interference coordination to the second wireless node (Cirik, [0093], the base station is a node and the wireless device is a node. [0107], SS/PBCH blocks transmitted with a same block index. Fig. 9A, [0126], the wireless device receives SS blocks from the base station (IAB node). [0155]-[0157], the wireless device selects a random access preamble index corresponding to a selected SS block if at least one of the SS blocks with an RSRP above a first RSRP threshold amongst associated SS blocks is available. Fig. 26, [0458], [0466], a PDCCH order is received from an IAB node, where the PDCCH order includes an SSB index, etc. The RA preamble is transmitted via the RACH occasion which is determined based on the indicated SSB index. The identification of RACH occasions (resources) to send the RA preamble is performed based on SSBs with the same index, which are received and measured by the wireless device. Cirik’s Fig. 26 shows an example of multiple active BWP operations, where multiple active BWPs increases interference mitigation (see also [0004], [0035], [0250] ln 1-6)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Cirik, in order to avoid or reduce excessive battery power consumption, increased interference, and/or misalignment between devices, thereby reducing operational overhead and facilitating greater efficiency for wireless communication using multiple active resources (Cirik, [0004]).

As to claim 2, You teaches wherein: 
the determination is based on a synchronization signal block (SSB) transmission configuration (STC) (You, [0356], [0361], Figs. 23-24, the IAB node transmits the SSB according to the STC, where the SSB transmission configuration (STC) is a configuration about a time resources for transmitting the backhaul SSB); and 
the indication is sent via an SSB transmission from the first wireless node in accordance with the STC (You, [0356], [0361], Figs. 23-24, the IAB node transmits the SSB according to the STC, where the SSB transmission configuration (STC) is a configuration about a time resources for transmitting the backhaul SSB).

As to claim 3, You teaches wherein the SSB transmission is sent within a window, defined by the STC, that aligns with an SSB measurement timing configuration (SMTC) window of the second wireless node (You, Fig. 22, Fig. 23, [0356]-[0361], the SSB is transmitted according to the STC, where the STC indicates time resources having the same period which are configured as STC resources for the IAB node. The SSB is transmitted in the period (STC resources) indicated in the STC that aligns with the SMTC of another IAB node. The SMTC is a configuration about a time resource for performing an operation of discovering and/or measuring a neighboring IAB node using a backhaul SSB).

As to claim 4, You teaches wherein the indication is designed to prompt the second wireless node to communicate with a third wireless node as part of the interference coordination procedure (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], Fig. 23, [0356]-[0361], the SSB for backhaul is received by the another IAB node (i.e. IAB node 2) and subsequently transmits an SSB for backhaul to a different IAB node (i.e. IAB node 3). [0158], The discovery is used for avoiding collision between IAB nodes. [0205], [0212], [0217]-[0219], cross-link interference on backhaul links between IABs is mitigated, where discovery signals are used to synchronize between IABs).

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 5, wherein the determination is further based on: 
identifying at least one first random access channel (RACH) occasion associated with the first SSB.

As to claim 5, Cirik teaches wherein the determination is further based on: 
identifying at least one first random access channel (RACH) occasion associated with the first SSB (Cirik, [0093] ln 21-35, Fig. 26, [0458] ln 1-9, [0466], a group of RACH occasions is identified based on the SSB index received in the PDCCH order).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Cirik, in order to avoid or reduce excessive battery power consumption, increased interference, and/or misalignment between devices, thereby reducing operational overhead and facilitating greater efficiency for wireless communication using multiple active resources (Cirik, [0004]).

As to claim 8, You teaches wherein the indication is implicitly sent via at least one of: 
the identified at least one first RACH occasion; or 
the resources used to send the indication (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], the SSB for backhaul is distinguished based on its allocated resource and included information).

As to claim 15, You teaches further comprising receiving a configuration for sending the indication via at least one of radio resource control (RRC) signaling or an application protocol message (You, [0185], RRC signaling is used by the IAB nodes to scheduling coordination, resource allocation, etc. across an IAB node/donor node and a plurality of backhaul hops. [0260], [0303]-[0304], [0287], RRC and F1-application protocol messages are used to configure resources for a DU of the IAB node).

As to claim 16, You teaches a method for wireless communication by a first wireless node (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], an IAB node communicating with other IAB nodes), comprising: 
detecting an indication of interference coordination sent from a second wireless node as part of an interference coordination procedure (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], an IAB node transmits a SSB for backhaul discovery to another IAB to discover each other and to measure each other. The SSB for backhaul is transmitted by the IAB node using a backhaul SSB transmission resource. The SSB for backhaul is distinguished based on its allocated resource and included information. [0158], The discovery is used for avoiding collision between IAB nodes. [0205], [0212], [0217]-[0219], cross-link interference on backhaul links between IABs is mitigated, where discovery signals are used to synchronize between IABs); and 
participating in the interference coordination procedure with the second wireless node based on the indication (You, [0205], [0212], [0217]-[0219], [0236], Fig. 20, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], the SSB for backhaul received from the IAB node is used to handle interference and interference coordination between the nodes).

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 16, transmitting synchronization signal blocks (SSBs) in different directions;
wherein the indication is sent from the second wireless node using resources of at least one first random access channel (RACH) occasion associated with a first SSB of the SSBs.

However, Cirik discloses transmitting synchronization signal blocks (SSBs) in different directions (Cirik, Fig. 9A, [0126], the SS blocks are transmitted in multiple beams);
wherein the indication is sent from the second wireless node using resources of at least one first random access channel (RACH) occasion associated with a first SSB of the SSBs (Cirik, [0157], Fig. 26, [0458], [0466], the base station (IAB node) receives the RA preamble from the wireless device sent on a RACH occasion identified from a group of RACH occasions (resources). The RA preamble is transmitted via the RACH occasion which is determined based on the indicated SSB index. A PDCCH order is received from the IAB node, where the PDCCH order includes an SSB index, etc. A RACH occasion identified from a group of RACH occasions (resources) is used to send the RA preamble from the wireless device based on SSBs with the same index received in the PDCCH order. The SSBs are received and measured by the wireless device. [0155]-[0157] the wireless device selects a random access preamble index corresponding to a selected SS block if at least one of the SS blocks with an RSRP above a first RSRP threshold amongst associated SS blocks is available. Cirik’s Fig. 26 shows an example of multiple active BWP operations, where multiple active BWPs increases interference mitigation (see also [0004], [0035], [0250] ln 1-6)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Cirik, in order to avoid or reduce excessive battery power consumption, increased interference, and/or misalignment between devices, thereby reducing operational overhead and facilitating greater efficiency for wireless communication using multiple active resources (Cirik, [0004]).

As to claim 17, You teaches wherein the indication is detected via a synchronization signal block (SSB) transmission from the second wireless node (You, [0356], [0361], Figs. 23-24, the IAB node transmits the SSB according to the STC to the another IAB node, where the SSB transmission configuration (STC) is a configuration about a time resources for transmitting the backhaul SSB).

As to claim 18, You teaches wherein the SSB transmission is detected within an SSB measurement timing configuration (SMTC) window of the first wireless node that aligns with an SSB transmission configuration (STC) window of the second wireless node (You, Fig. 22, Fig. 23, [0356]-[0361], the SSB is transmitted to the another IAB node according to the STC, where the STC indicates time resources having the same period which are configured as STC resources for the IAB node. The SSB is transmitted in the period (STC resources) indicated in the STC that aligns with the SMTC of the another IAB node. The SMTC is a configuration about a time resource for performing an operation of discovering and/or measuring a neighboring IAB node using a backhaul SSB).

As to claim 19, You teaches wherein the participation comprises communicating with a third wireless node (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], Fig. 23, [0356]-[0361], the SSB for backhaul is received by the another IAB node (i.e. IAB node 2) and subsequently transmits an SSB for backhaul to a different IAB node (i.e. IAB node 3). [0158], The discovery is used for avoiding collision between IAB nodes. [0205], [0212], [0217]-[0219], cross-link interference on backhaul links between IABs is mitigated, where discovery signals are used to synchronize between IABs).

As to claim 23, You teaches wherein the indication is detected based on at least one of: 
the at least one first RACH occasion in which the indication is sent; or 
the resources used to send the indication (You, Fig. 22, [0297]-[0298] ln 1-3, [0299]-[0301], the SSB for backhaul is distinguished based on its allocated resource and included information).

As to claim 30, You teaches further comprising receiving a configuration for detecting the indication via at least one of radio resource control (RRC) signaling or an application protocol message (You, [0185], RRC signaling is used by the IAB nodes to scheduling coordination, resource allocation, etc. across an IAB node/donor node and a plurality of backhaul hops. [0260], [0303]-[0304], [0287], RRC and F1-application protocol messages are used to configure resources for a DU of the IAB node).

Claims 6, 9, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0229271), hereinafter “You” in view of Cirik et al. (US 2019/0357262), hereinafter “Cirik”, and further in view of Kim et al. (US 2015/0296525), hereinafter “Kim”.

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 6, wherein the indication is implicitly sent via a transmit power configuration used to send a RACH preamble.

As to claim 6, Kim teaches wherein the indication is implicitly sent via a transmit power configuration used to send a RACH preamble (Kim, Fig. 7, [0075]-[0076], a transmission power value is set for the RACH preamble when the RACH preamble is transmitted for the purpose of interference coordination).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Kim, in order to control the interference compatibly with current standards by using existing random access procedure and to efficiently control interference (Kim, [0029]-[0030]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 9, wherein the indication is sent via at least one of: 
a RACH preamble format; or 
a combination of different RACH preamble formats.

As to claim 9, Kim teaches wherein the indication is sent via at least one of: 
a RACH preamble format (Kim, [0058], Fig. 7, [0071]-[0073], [0076], the UE transmits the RACH preamble explicitly received from the macro eNB in order to perform the interference cancellation procedure. The transmission power of the RACH preamble is based on a preamble format); or 
a combination of different RACH preamble formats.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Kim, in order to control the interference compatibly with current standards by using existing random access procedure and to efficiently control interference (Kim, [0029]-[0030]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 21, wherein the indication is detected based on a transmit power configuration used by the second wireless node to send a RACH preamble.

As to claim 21, Kim teaches wherein the indication is detected based on a transmit power configuration used by the second wireless node to send a RACH preamble (Kim, Fig. 7, [0075]-[0076], a transmission power value is set for the RACH preamble when the RACH preamble is transmitted for the purpose of interference coordination).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Kim, in order to control the interference compatibly with current standards by using existing random access procedure and to efficiently control interference (Kim, [0029]-[0030]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 24, wherein the indication is detected based on at least one of: 
a RACH preamble format; or 
a combination of different RACH preamble formats.

As to claim 24, Kim teaches wherein the indication is detected based on at least one of: 
a RACH preamble format (Kim, [0058], Fig. 7, [0071]-[0073], [0076], an UE transmits to another device the RACH preamble explicitly received from the macro eNB in order to perform the interference cancellation procedure. The transmission power of the RACH preamble is based on a preamble format); or 
a combination of different RACH preamble formats.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Kim, in order to control the interference compatibly with current standards by using existing random access procedure and to efficiently control interference (Kim, [0029]-[0030]).

Claims 7, 11, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0229271), hereinafter “You” in view of Cirik et al. (US 2019/0357262), hereinafter “Cirik”, and further in view of Sun et al. (US 2018/0220428), hereinafter “Sun”.

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 7, wherein the indication is explicitly sent via a payload of a RACH message.

As to claim 7, Sun teaches wherein the indication is explicitly sent via a payload of a RACH message (Sun, Fig. 4, [0098]-[0099], Fig. 5, [0105], Fig. 6, a random access channel (RACH) waveform includes a payload for notifying another device of the inter-link interference and instructing the another device to operate in the contention-based mode. The contention-based mode is used to mitigate interference between the devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 11, wherein the indication conveys at least one of: 
a channel quality metric between the first wireless node and the second wireless node; or 
an estimate of path loss (PL) between the first wireless node and the second wireless node, in a direction associated with the first SSB.

As to claim 11, Sun teaches wherein the indication conveys at least one of: 
a channel quality metric between the first wireless node and the second wireless node (Sun, Fig. 5, [0104]-[0105], the RACH waveform transmitted by receiver RX0 includes a payload for notifying transmitter TX1 of the inter-link interference); or 
an estimate of path loss (PL) between the first wireless node and the second wireless node, in a direction associated with the first SSB.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 22, wherein the indication is detected via a payload of a RACH message.

As to claim 22, Sun teaches wherein the indication is detected via a payload of a RACH message (Sun, Fig. 4, [0098]-[0099], Fig. 5, [0105], Fig. 6, a random access channel (RACH) waveform includes a payload for notifying another device of the inter-link interference and instructing the another device to operate in the contention-based mode. The contention-based mode is used to mitigate interference between the devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 25, wherein the indication conveys at least one of: 
a channel quality metric between the first wireless node and the second wireless node; or 
an estimate of path loss (PL) between the first wireless node and the second wireless node, in a direction associated with the first SSB.

As to claim 25, Sun teaches wherein the indication conveys at least one of: 
a channel quality metric between the first wireless node and the second wireless node (Sun, Fig. 5, [0104]-[0105], the RACH waveform transmitted by receiver RX0 includes a payload for notifying transmitter TX1 of the inter-link interference); or 
an estimate of path loss (PL) between the first wireless node and the second wireless node, in a direction associated with the first SSB.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0229271), hereinafter “You” in view of Cirik et al. (US 2019/0357262), hereinafter “Cirik”, and further in view of Kim et al. (US 2015/0296525), hereinafter “Kim”, and further in view of Yoon et al. (US 2019/0158337), hereinafter “Yoon”.

You, Cirik and Kim teach the claimed limitations as stated above. You, Cirik and Kim do not explicitly teach the following features: regarding claim 10, wherein the indication is sent via at least one of a root index, cyclic shift, preamble length, numerology, or timing of the RACH preamble format.

As to claim 10, Yoon teaches wherein the indication is sent via at least one of a root index, cyclic shift, preamble length, numerology, or timing of the RACH preamble format (Yoon, [0178], if the RACH procedure needs to be performed, the RACH preamble is transmitted according to the RACH preamble configuration information on an RACH resource associated with a specific SS block. The RACH preamble configuration information includes a preamble format, a root sequence index, sequence length, cyclic shift unit, length NRA, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You, Cirik and Kim to have the features, as taught by Yoon, in order to align RACH resource with an OFDM symbol boundary which results in increasing resource use/allocation efficiency of the data or control channel (Yoon, [0023]-[0026], [0131]).

Claims 12-13, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0229271), hereinafter “You” in view of Cirik et al. (US 2019/0357262), hereinafter “Cirik”, and further in view of Sun et al. (US 2018/0220428), hereinafter “Sun”.

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 12, wherein the indication conveys at least one of: 
a power management priority level of the first wireless node; 
an ID of the first wireless node or of one or more cells served by the first wireless node; or 
assistance information indicating how the second wireless node can modify a transmission configuration associated with communications by the second wireless node.

As to claim 12, Sun teaches wherein the indication conveys at least one of: 
a power management priority level of the first wireless node; 
an ID of the first wireless node or of one or more cells served by the first wireless node (Sun, [0105], the RACH waveform includes a physical cell identifier of the transmitter TX1); or 
assistance information indicating how the second wireless node can modify a transmission configuration associated with communications by the second wireless node (Sun, [0084], Fig. 4, [0095], Fig. 5, [0104]-[0105], Fig. 6, the random access channel (RACH) waveform includes a payload for notifying another device of the inter-link interference and instructing the another device to operate in the contention-based mode. The contention-based mode is used to mitigate interference between the devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 13, wherein the transmission configuration indicates at least one of a transmission power or power range, a periodicity of transmissions, a number of transmission occasions per period, frequency domain resources, or a beam configuration.

As to claim 13, Sun teaches wherein the transmission configuration indicates at least one of a transmission power or power range, a periodicity of transmissions, a number of transmission occasions per period, frequency domain resources, or a beam configuration (Sun, [0084], Fig. 4, [0095], Fig. 5, [0104]-[0105], Fig. 6, the random access channel (RACH) waveform indicates the another device to operate in the contention-based mode, where in the contention-based mode the another device performs data transmission in a wireless beam over the shared channel. [0019], [0049], the contention based protocols include LBT protocols where a number of transmission increases during a transmission period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 26, wherein the indication conveys at least one of: 
a power management priority level of the second wireless node; 
an ID of the second wireless node or of one or more cells served by the second wireless node; or 
assistance information indicating how the first wireless node can modify a transmission configuration associated with communications by the first wireless node.

As to claim 26, Sun teaches wherein the indication conveys at least one of: 
a power management priority level of the second wireless node; 
an ID of the second wireless node or of one or more cells served by the second wireless node (Sun, [0105], the RACH waveform includes a physical cell identifier of the transmitter TX1); or 
assistance information indicating how the first wireless node can modify a transmission configuration associated with communications by the first wireless node (Sun, [0084], Fig. 4, [0095], Fig. 5, [0104]-[0105], Fig. 6, the random access channel (RACH) waveform includes a payload for notifying another device of the inter-link interference and instructing the another device to operate in the contention-based mode. The contention-based mode is used to mitigate interference between the devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 27, wherein the transmission configuration indicates at least one of a transmission power or power range, a periodicity of transmissions, a number of transmission occasions per period, frequency domain resources, or a beam configuration.

As to claim 27, Sun teaches wherein the transmission configuration indicates at least one of a transmission power or power range, a periodicity of transmissions, a number of transmission occasions per period, frequency domain resources, or a beam configuration (Sun, [0084], Fig. 4, [0095], Fig. 5, [0104]-[0105], Fig. 6, the random access channel (RACH) waveform indicates the another device to operate in the contention-based mode, where in the contention-based mode the another device performs data transmission in a wireless beam over the shared channel. [0019], [0049], the contention based protocols include LBT protocols where a number of transmission increases during a transmission period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 29, herein the participation comprises at least one of: 
modifying the transmission configuration of at least one of a distributed unit (DU) of the first wireless node or a child node of the first wireless node; 
sending one or more power management priority levels of the first wireless node or the child node of the first wireless node to the second wireless node or a centralized unit (CU); 
instructing the child node of the first wireless node to send, the one or more power management priority levels of the first wireless node or the child node of the first wireless node, to the second wireless node or the centralized unit (CU); 
sending the one or more power management priority levels of the first wireless node or the child node of the first wireless node in a broadcast message; or 
sending the ID of the second wireless node or of the one or more cells served by the second wireless node to the CU or the child node of the first wireless node.

As to claim 29, Sun teaches wherein the participation comprises at least one of: 
modifying the transmission configuration of at least one of a distributed unit (DU) of the first wireless node or a child node of the first wireless node (Sun, [0084], Figs. 2, 3A-3B, [0085], Fig. 4, [0095], Fig. 5, [0104]-[0105], Fig. 6, the random access channel (RACH) waveform includes a payload for notifying another device of the inter-link interference and instructing the another device to operate in the contention-based mode. The contention-based mode is used to mitigate interference between the devices. The UE is a child node of a base station. Base station and UE are distributed to communicate with each other); 
sending one or more power management priority levels of the first wireless node or the child node of the first wireless node to the second wireless node or a centralized unit (CU); 
instructing the child node of the first wireless node to send, the one or more power management priority levels of the first wireless node or the child node of the first wireless node, to the second wireless node or the centralized unit (CU); 
sending the one or more power management priority levels of the first wireless node or the child node of the first wireless node in a broadcast message; or 
sending the ID of the second wireless node or of the one or more cells served by the second wireless node to the CU or the child node of the first wireless node.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Sun, in order to improve methods that support monitor interference level to selectively control usage of a contention-based protocol, thereby efficiently utilize a shared channel for beamformed transmissions (Sun, [0002], [0006]).

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0229271), hereinafter “You” in view of Cirik et al. (US 2019/0357262), hereinafter “Cirik”, and further in view of Siomina et al. (US 2020/0084642), hereinafter “Siomina”.

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 14, wherein the indication requests that the second wireless node perform a power backoff in at least a direction associated with the first SSB.

As to claim 14, Siomina teaches wherein the indication requests that the second wireless node perform a power backoff in at least a direction associated with the first SSB (Siomina, [0229], [0238], [0244], [0249]-[0250], changing the transmit power of own SS block or beam transmissions at times overlapping with the SS block or beam transmissions indicated in the received configuration, e.g., reducing the power to reduce the interference from the latter or increasing the power to overcome the interference from the latter. [0016], [0033], SS-blocks are transmitted in beams).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Siomina, in order to mitigate or cancel the interference and enhance the receiver performance when receiving signals from the service cell (Siomina, [0249]-[0250]).

You and Cirik teach the claimed limitations as stated above. You and Cirik do not explicitly teach the following features: regarding claim 28, wherein: 
the indication requests that the first wireless node perform a power backoff in at least a direction associated with the first SSB; and 
the participation comprises performing the power backoff.

As to claim 28, Siomina teaches wherein: 
the indication requests that the first wireless node perform a power backoff in at least a direction associated with the first SSB (Siomina, [0229], [0238], [0244], [0249]-[0250], changing the transmit power of own SS block or beam transmissions at times overlapping with the SS block or beam transmissions indicated in the received configuration, e.g., reducing the power to reduce the interference from the latter or increasing the power to overcome the interference from the latter. [0016], [0033], SS-blocks are transmitted in beams); and 
the participation comprises performing the power backoff (Siomina, [0229], [0238], [0244], [0249]-[0250], changing the transmit power of own SS block or beam transmissions at times overlapping with the SS block or beam transmissions indicated in the received configuration, e.g., reducing the power to reduce the interference from the latter or increasing the power to overcome the interference from the latter. The power is reduced to reduce the interference).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Cirik to have the features, as taught by Siomina, in order to mitigate or cancel the interference and enhance the receiver performance when receiving signals from the service cell (Siomina, [0249]-[0250]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473